Citation Nr: 1638543	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2016, the Veteran testified at a Travel Board hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the record. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran meets the percentage requirements for TDIU, as he has two or more service-connected disabilities, with at least one disability rated at 40 percent or more, and with a combined rating of 70 percent or more.

2. The evidence is in relative equipoise as to whether the Veteran's service connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Concerning TDIU, in light of the fully favorable decision herein no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.When a Veteran is unemployable by reason of his service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extra-schedular basis to the Director, Compensation and Pension Service.

In this case, the Veteran meets the threshold requirements for TDIU, and therefore, extra-schedular consideration does not apply. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) at 50 percent, prostate cancer (agent orange) at 40 percent, and erectile dysfunction at 0 percent. The Veteran's combined rating is 70 percent. The Veteran contends that he is unable to secure or follow a substantially gainful occupation as the result of his service-connected PTSD and prostate cancer. Therefore, the Veteran meets the percentage requirements for TDIU, as he has two or more service-connected disabilities, with at least one disability rated at 40 percent or more, and with a combined rating of 70 percent or more. 38 C.F.R. §§ 3.3 40, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has a high school degree, with only some college courses completed. See July 2016 Travel Board hearing transcript. In service, the Veteran served as a guard, "search and clear operations." See, e.g., January 2011 VA psychiatric examination. Since service, the Veteran worked as a production operator for about 25 years. In February 2005, the Veteran left his job due to his service-connected disabilities.

The Veteran contends that he is unable to follow substantially gainful employment as a result of his service-connected prostate cancer and PTSD. 

The Veteran is service connected for prostate cancer, effective June 2004. The Veteran was provided VA genitourinary examinations in April 2005, October 2008, February 2011, and April 2014. The April 2005 VA genitourinary examination report notes a diagnosis of carcinoma of the prostate, with incontinence of urine secondary to the carcinoma of the prostate. Moreover, the October 2008 VA genitourinary examination report notes incontinence, with the Veteran needing to wear two pads a day. However, the October 2008 examiner found that the Veteran's activity is not limited due to his prostate cancer. The Veteran was again afforded a VA genitourinary examination in February 2011, and the examiner noted that the Veteran's occupation and daily activities were affected by the Veteran's stress incontinence. Last, the Veteran was afforded a VA genitourinary examination in April 2014, which notes a 2005 diagnosis of urinary incontinence that requires two pads per day and three pads per night. However, the examiner found that the Veteran's reproductive system conditions do not impact his ability to work.

The Veteran was also afforded a VA general medical examination in February 2011. The examiner reported that the Veteran suffers from urinary stress incontinence and needs to wear disposable pads. The examiner noted that the functional impact of the Veteran's prostate cancer is that the Veteran has stress urinary incontinence and must wear disposable pads that are changed two to three times a day. However, the examiner opined that "this problem does not preclude the Veteran from doing any type of work."

The Veteran is also service-connected for PTSD, effective April 2010, which he contends contributes to his unemployability. The Veteran was afforded VA psychiatric examinations in August 2010, January 2011, and November 2015. The August 2010 examination report indicates that the Veteran suffers from frequent irritability and anxiety, which impairs his ability to function socially. Although the April 2010 VA examiner noted that the Veteran does not have a total occupational and social impairment due to PTSD signs and symptoms, the VA examiner did find that the Veteran's PTSD signs and symptoms result in deficiencies in the Veteran's thinking, family relations, work, and mood. In fact, the Veteran reported that he had difficulty with his supervisor before he retired for medical reasons. Moreover, the January 2011 VA examination report includes the following assessment:
"It is noted in this evaluation as well as medical records that the Veteran does have current problems with irritability and anxiety, which have impaired his social relationships. Due to this, it is felt that the Veteran should work in a loosely supervised setting with little interaction with the public due to his service connected condition of PTSD."
Last, the Veteran was afforded a VA psychiatric examination in November 2015. The examiner reported that the Veteran has "occupational and social impairment with reduced reliability and productivity."

While the Board considers the opinions provided within the VA medical examinations, the Board also considers the Veteran's lay statements. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). At the July 2016 Travel Board hearing, the Veteran testified that he is unemployed, and that he was working as an "offshore man in the Gulf of Mexico" until 2005. The Veteran explained that both his service-connected PTSD and prostate cancer preclude him from working. See July 2016 Travel Board hearing transcript.

The Veteran testified that his PTSD was affecting his ability to work because he could not get along with his coworkers. "I was getting in arguments and I was getting snappy. At one point, I wanted to get off the platform and jump on a guy and you know, my mind was all screwed up. I was snapping at everybody." See id. The Veteran noted that he did get into a fight at work and did get reprimanded. See id. The Veteran also testified that his PTSD prevents him from working because he cannot be around a crowd, he gets snappy, and it tests his nerves. The Veteran testified, "it won't take too much for me to get into a scrap with somebody and I just don't like to be around a lot of people." See id. The Veteran stated that he cannot imagine a job where he does not interact with others, as suggested by the July 2011 VA examiner, for even as a security guard he would have to interact with others. See id. The Veteran's wife, S.S., also testified that the Veteran is often in a depressed mood, has trouble sleeping, has trouble concentrating, and cannot get along with others. See id. The Veteran's wife further testified as to her daily interactions with her husband, and noted his constant snappy temper and depressed mood. See id. 

As for the Veteran's residuals of prostate cancer, the Veteran testified that he has urinary incontinence and that he is affected every time he strains a little bit or lifts up anything. Therefore, in addition to wearing adult diapers, the Veteran must frequently go to the restroom. See id. The Veteran contends that his incontinence and frequent trips to the restroom affect his ability to work. See id.

At the July 2016 Travel Board hearing, the Veteran also noted that he is receiving disability benefits from the Social Security Administration (SSA), and that his benefits are on the basis of his unemployability due to his prostate cancer and PTSD. See id. Accordingly, the claims file contains the Veteran's SSA records. SSA records note the following symptoms: frequent urination with little control of his bladder, stress, anxiety, moods, depression, lack of concentration, feelings of hopelessness, and anger. Moreover, the Veteran asserted, "I have lost interest in life. Need assistance to perform household chores (take trash out, cut grass, etc.). Can't lift any heavy objects, can't bend, squat, or pull any heavy objects." See SSA record.

As reflected in the record, SSA considered the Veteran's work history, education, and current symptoms, and in May 2006, SSA found that the Veteran's "malignant neoplasm of the prostate and depression" "cause significant limitation in the claimant's ability to perform basic work activities." Moreover, SSA records note that the "claimant is unable to perform any past relevant work," for the Veteran has past relevant work as a production operator in the oil industry, which is "exertionally heavy and skilled in nature." SSA records indicate that a "vocational expert testified that she could identify no job to which the claimant's skills could be transferred within his current residual functional capacity." Therefore, SSA determined that the "claimant's acquired job skills do not transfer to other occupations within the residual functional capacity." 

Therefore, although the Board notes the numerous VA examination opinions, the Board considers the record as a whole, to include the Veteran's lay statements and the evidence contained within SSA records, and finds that the evidence is in equipoise and gives the benefit of the doubt to the Veteran. While the VA examinations appear to be both well supported and adequate, the Board notes that the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Additionally, the Board notes that the VA examination opinions consider the Veteran's disabilities individually and opine as to their individual effects on the Veteran's functional and occupational capacities. The Veteran's SSA records and corroborated lay statements, however, include a picture of the effects of the Veteran's combined service-connected disabilities and the Veteran's functional and occupational impairments. 

Specifically, the Board finds the lay statements provided by the Veteran and his wife to be probative in this matter, for their statements describe the Veteran's ability to function and perform tasks on a daily basis. A veteran and other lay witnesses are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to them through their senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Accordingly, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Thus, while the Board does consider the opinions contained within the VA examination reports, the Board finds the Veteran and his wife competent to report the degree of the Veteran's functioning and the Veteran's ability to function at work, and weighs these statements in favor of his claim for TDIU. See Layno, 6 Vet. App. at 465, 469. 

Moreover, the Board notes that while the determination of the Social Security Administration is not dispositive, the Board finds SSA's favorable determination, together with the evidence in support of the favorable determination, probative. See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

Therefore, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board gives all reasonable doubt to the Veteran and finds that it is unlikely that the Veteran would be able to maintain substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his service-connected PTSD and prostate cancer. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


